Name: 79/505/EEC: Council Decision of 8 May 1979 on the conclusion of the Protocol to the Agreement on the importation of educational, scientific and cultural materials
 Type: Decision
 Subject Matter: organisation of teaching;  culture and religion;  mechanical engineering;  international affairs;  trade;  communications
 Date Published: 1979-05-31

 31.5.1979 EN Official Journal of the European Communities L 134/13 COUNCIL DECISION of 8 May 1979 on the conclusion of the Protocol to the Agreement on the importation of educational, scientific and cultural materials (79/505/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the recommendation from the Commission, Whereas the Agreement on the importation of educational, scientific and cultural materials, known as the Florence Agreement, drawn up on the initiative of Unesco, is intended to facilitate the free flow of books, publications and educational, scientific and cultural materials; whereas for this purpose the Agreement includes inter alia provision for the non-application of customs duties on the importation of such articles; Whereas on 26 November 1976 the 19th General Conference of Unesco adopted a Protocol to the Florence Agreement in order to extend relief from customs duties to a number of articles hitherto excluded from such relief; whereas this Protocol, although constituting an act complementing the Agreement, should nevertheless be considered a separate instrument; Whereas, subject to recourse to the possibilities afforded by paragraph 16 (a) of the Protocol, the provisions of the Protocol are in conformity with the aims of the European Economic Community; whereas it is therefore desirable to conclude this Protocol and at the same time make the declarations referred to in paragraph 16 (a). HAS DECIDED AS FOLLOWS: Article 1 1. The Protocol of 26 November 1976 to the Agreement on the importation of educational, scientific and cultural materials is hereby approved on behalf of the European Economic Community. The text of the Protocol is annexed to this Decision. 2. When the Protocol is signed it shall be declared that the Community:  shall not be bound by Parts II and IV,  shall not be bound by Annexes C. 1, F, G and H. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Protocol in order to bind the Community. Article 3 The President of the Council shall deposit the act of acceptance provided for in paragraph 14 (c) of the Protocol. Done at Brussels, 8 May 1979. For the Council The President P. BERNARD-REYMOND